Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Notice to Applicants
This communication is in response to the Patent board decision.


Allowable Subject Matter
Claims 17-21, 23-29, 31-35 and 37-39 are allowed.
The following is an examiner's statement of reasons for allowance: This communication warrants No Examiner's Reason for Allowance, patent board decision make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). 
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
US 20060075494 A1	Method and system for analyzing data for potential malware
US 20070150948 A1	Method and system for identifying the content of files in a network
US 20080256636 A1 	Method and System for Detecting Malware Using a Remote Server 
US 8528085 B1	Method and system for preventing de-duplication side-channel attacks in cloud storage systems 
US 8539567 B1 	Multi-tiered authentication methods for facilitating communications amongst smart home devices and cloud-based servers 
US 20150089647 A1 	Distributed Sample Analysis 
US 20020129264 A1 	Computer security and management system 
US 20140282900 A1 	METHODS AND SYSTEMS FOR PROVIDING SECURE TRANSACTIONS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JASON CHIANG/Primary Examiner, Art Unit 2431